Citation Nr: 0620072	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including on the basis of herbicide exposure.  

2.  Entitlement to service connection for a chronic prostate 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955 and from October 1955 to June 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 decision of a Department of Veterans 
Affairs (VA), Regional Office (RO), that denied the benefits 
sought on appeal.  

The case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).

A hearing was held at the RO, in November 2004, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

FINDINGS OF FACT

1.  The veteran had service in Thailand, and his duties as a 
flight mechanic required him to visit Vietnam, where his 
exposure to herbicides is presumed; he now has Type 2, 
diabetes mellitus.  

2.  Episodes of urinary frequency and prostatitis were 
present during military service, persisted in postserivce 
years, and cannot be dissociated from benign prostatic 
hypertrophy diagnosed in 2000 and prostatism diagnosed in 
2003.

CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A chronic prostate disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claims of service connection for diabetes and a prostate 
disorder.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues given the favorable nature of 
the Board's decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

Diabetes Mellitus

Service department personnel records show that the veteran 
was stationed in Thailand from November 1966 to July 1970.  
His military occupation specialties included maintenance 
manager and avionic technician.  

The veteran contends that he has diabetes mellitus as a 
result of exposure to Agent Orange while he was in military 
service.  He states that he was a flight mechanic in the Air 
Force, based in Thailand.  He reports that he was often sent 
to various bases in Vietnam, where he serviced aircraft, and 
saw to it that aircraft were made ready for the return trip 
to Thailand.  He claims that he landed at bases in Vietnam 
where Agent Orange had been sprayed.  

The Board finds credible the veteran's testimony indicating 
that he made several trips to Vietnam, although he was based 
in Thailand.  Additionally, VA clinical records disclose that 
Type 2 diabetes mellitus was diagnosed in 2002.  

Under governing criteria, there is a presumption of exposure 
to herbicides during the periods of time when the veteran was 
present in Vietnam.  As well, he now has one of the 
conditions for which presumptive service connection may be 
granted, based on exposure to herbicide agents while in 
Vietnam.  There is no affirmative evidence in the record 
linking Type 2 diabetes mellitus to any postservice 
experiences.  In all, presumptive service connection for Type 
2 diabetes mellitus is warranted.  

Chronic Prostate Disorder

The veteran maintains that he developed urinary frequency 
during military service.  He asserts that he continued to 
have increasing urinary frequency in postservice years and 
states that he now has chronic prostate disorder.  

Service medical records disclose that the veteran, in January 
1952, reported a "funny" feeling when urinating.  According 
to a July 1957 treatment entry, he gave a history of urethral 
discharge, and the assessment was prostatitis.  A history of 
prostatitis was noted in a December 1959 clinical entry.  
When the veteran was examined at a clinic in November 1963, 
he reported urinary frequency, while in January 1964, he 
indicated that frequency had been present since 1953.  

VA clinical notations indicate that, in May 2000, the veteran 
was diagnosed with benign prostatic hypertrophy.  In August 
2000, he remarked that urinary frequency had been present 
since he was about 21 or 22 years old.  

A VA genitourinary examination was performed in August 2003.  
The physician reported claims file review.  A history was 
obtained and clinical findings were recorded.  The diagnosis 
was prostatism.  The examiner remarked that the veteran had 
urinary tract complaints, apparently similar to, but not as 
severe as those he had experienced in service.  According to 
the examiner, it was impossible to say, without resorting to 
speculation, whether the symptoms in service had a cause-and-
effect relationship to the veteran's current prostatism.  

The Board finds credible the veteran's testimony that he 
began to have urinary frequency in service and that this 
phenomenon has continued throughout the years since he left 
service.  Service department examiners considered prostatitis 
as a possible explanation for the veteran's reported urinary 
frequency.  Prostatism and benign prostatic hypertrophy are 
now established diagnoses.  

There is for consideration a VA examiner's comment about a 
resort to speculation in linking current prostatitis to 
military service.  Nevertheless , the Board is persuaded that 
the requisite postservice continuity of urinary tract 
symptomatology is established in this case.  Evidence 
favorable and unfavorable to the claim of service connection 
for a chronic prostate disorder is equipoise.  Accordingly, 
with resolution of benefit of doubt in the appellant's favor, 
service connection for a chronic prostate disorder is 
warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for diabetes mellitus is granted. 

Service connection for a chronic prostate disorder is 
granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


